Title: From Benjamin Franklin to Lafayette, 8 December 1779
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear Sir
Dec. 8. [1779]
I am much oblig’d by what you have said at Vs. Enclos’d is the Speech. We just now hear, that a Vessel is arriv’d at Nantes which left Philade. the 26th. Octr.— The Frigate Confederacy sail’d with her, but parted the first Night, M. Gerard was on board the Confederacy, and Mr Jay with his Family appointed for Spain as Minister.— Count D’Estaing was at Georgia, blocking 4000 English. Expected at N York in October. Voila toutes nos Nouvelles. Yours ever most affectionately
B Franklin
